                               Case 18-12684-LSS        Doc 260       Filed 03/11/19        Page 1 of 3



                                        UNITED STATES BANKRUPTCY COURT
                                             DISTRICT OF DELAWARE

             In re                                                   §     Chapter 11
                                                                     §
             FAIRWAY ENERGY, LP, et al.,1                            §     Case No. 18-12684 (LSS)
                                                                     §
                                Debtors.                             §     (Jointly Administered)
                                                                     §
                                                                     §

                                 NOTICE OF AGENDA OF MATTERS SCHEDULED
                               FOR HEARING ON MARCH 13, 2019 AT 10:30 A.M. (ET)

         RESOLVED MATTERS

         1.          Debtors’ Motion to Extend the Period Within Which the Debtors May Remove Certain
                     Claims and Causes of Action [D.I. 195; 2/1/19]

                     Related Documents:

                     A.        Certificate of No Objection [D.I. 218; 2/19/19]

                     B.        Order Extending the Period Within Which the Debtors May Remove Certain
                               Claims and Causes of Action [D.I. 247; 3/4/19]

                     Response Deadline:              February 15, 2019 at 4:00 p.m. (ET)

                     Responses Received:             None

                     Status:          An order has been entered by the Court. No hearing is required.

         2.          Debtors’ Motion for Entry of an Order Extending Their Time to Assume or Rejection
                     Unexpired Leases of Nonresidential Real Property [D.I. 234; 2/25/19]

                     Related Documents:

                     A.        Certificate of No Objection [D.I. 256; 3/8/19]

                     B.        Order Extending Their Time to Assume or Rejection Unexpired Leases of
                               Nonresidential Real Property [D.I. 259; 3/11/19]

                     Response Deadline:              March 6, 2019 at 4:00 p.m. (ET)
         1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtors’ federal tax identification
         number, include: Fairway Energy, LP (4200); Fairway Energy Partners, LLC (7914); and Fairway Energy GP, LLC
         (7808). The location of the Debtors’ service address is Three Riverway, Suite 1550, Houston, Texas 77056.

01:24225353.2
                          Case 18-12684-LSS       Doc 260      Filed 03/11/19     Page 2 of 3



                Responses Received:             None

                Status:          An order has been entered by the Court. No hearing is required.

         3.     Debtors’ Motion for Entry of an Order Authorizing Haynes and Boone, LLP to File
                Under Seal Certain Portions of Its Fee Applications [D.I. 235; 2/26/19]

                Related Documents:

                A.        Certificate of No Objection [D.I. 255; 3/7/19]

                B.        Order Granting the Debtors’ Motion for Entry of an Order Authorizing Haynes
                          and Boone, LLP to File Under Seal Certain Portions of Its Fee Applications [D.I.
                          258; 3/11/19]

                Response Deadline:              March 6, 2019 at 4:00 p.m. (ET)

                Responses Received:             None

                Status:          An order has been entered by the Court. No hearing is required

         MATTER GOING FORWARD

         4.     Debtors’ Motion for Entry of an Order Authorizing Debtors to File Under Seal Certain
                Portions of Their Schedules and Statements [D.I. 219; 2/20/19]

                Related Documents:              None

                Response Deadline:              March 6, 2019 at 4:00 p.m. (ET); Extended to March 8,
                                                2019 for the U.S. Trustee

                Responses Received:

                A.        Informal response from the U.S. Trustee

                Status:          The Debtors agreed to make certain revisions to the redactions in the
                                 Statements in resolution of the U.S. Trustee’s informal response. A
                                 certification of counsel and the revised Statements will be filed in
                                 advance of the hearing.




01:24225353.2

                                                           2
                     Case 18-12684-LSS   Doc 260        Filed 03/11/19    Page 3 of 3



         Dated: Wilmington, Delaware   HAYNES AND BOONE, LLP
                March 11, 2019         Patrick L. Hughes (admitted pro hac vice)
                                       Kelli Stephenson Norfleet (admitted pro hac vice)
                                       Martha Wyrick (admitted pro hac vice)
                                       Kelsey Zottnick (admitted pro hac vice)
                                       1221 McKinney Street, Suite 2100
                                       Houston, Texas 77010
                                       Telephone: (713) 547-2000
                                       Facsimile: (713) 547-2600

                                                -and-

                                       YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                       /s/ Elizabeth S. Justison
                                       Edmon L. Morton (No. 3856)
                                       Kenneth J. Enos (No. 4544)
                                       Elizabeth S. Justison (No. 5911)
                                       Rodney Square
                                       1000 North King Street
                                       Wilmington, Delaware 19801
                                       Telephone: (302) 571-6600
                                       Facsimile: (302) 571-1253

                                       ATTORNEYS FOR THE DEBTORS
                                       AND DEBTORS IN POSSESSION




01:24225353.2

                                                  3
